                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I



    RICHARD SLEZAK,                                 Case No. 19-cv-00082-DKW-KJM

                Plaintiff,
                                                    ORDER DENYING WITHOUT
        v.                                          PREJUDICE MOTION FOR
                                                    WAIVER OF COURT FEES 1
    SUBARU CORPORATION,
    SUBARU OF AMERICA,
    DOES 1-25,

                Defendants.



       On February 14, 2019, Plaintiff Richard Slezak, proceeding pro se, filed a

Complaint against Subaru Corporation, Subaru of America, and Does 1-25. Dkt.

No. 1. On the same day, a Deficiency Order was entered informing Slezak of his

failure to pay filing and administrative fees or file a fully completed in forma

pauperis application, and the need for Slezak to either pay the fees or file an

application within 28 days of the Deficiency Order. Dkt. No. 2. Still on the same

day, but after entry of the Deficiency Order, a Motion for Waiver of Court Fees

from Slezak was docketed. Dkt. No. 4. The Motion for Waiver of Court Fees

states only that Slezak requests a fee waiver and declares under penalty of perjury




1
 Pursuant to Local Rule 7.2(d), the Court finds this matter suitable for disposition without a
hearing.
that he has limited assets and currently has sources of income that are less than the

filing fees.

       So the record is clear, the Court instructs Slezak that his Motion for Waiver

of Court Fees does not cure the deficiencies identified in the Deficiency Order.

Put simply, the Motion for Waiver of Court Fees does not satisfy the Court that

Slezak is entitled to proceed in forma pauperis in this action. “[A] plaintiff

seeking IFP status must allege poverty with some particularity, definiteness and

certainty.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). Here,

Slezak’s one-sentence statement in the Motion for Waiver of Court Fees fails to do

so, and thus, the Motion for Waiver of Court Fees is DENIED WITHOUT

PREJUDICE.

       Instead, as the Deficiency Order directs, Slezak must fully complete and sign

the Court’s Application to Proceed in forma pauperis, which will be sent to Slezak

with this Order, or pay the civil filing fees in full by March 14, 2019. Failure to

do so will result in automatic dismissal of this action.

       The Clerk of Court is DIRECTED to mail Slezak a blank Application to

Proceed In District Court Without Prepaying Fees or Costs (AO 240) and the

accompanying instruction sheet so that he may comply with this Order.

       IT IS SO ORDERED.

       Dated: February 27, 2019 at Honolulu, Hawai‘i.
                                          2
